DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33,41,44-48,53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “gas is positioned between features of the surface … “.   There is a lack of antecedent basis for “between features” in previous claim limitations.   Examiner notes line 5 only recites “ a surface at least partially submerged within the liquid”, however the “surface” is not inherent with features.  Claims 32,33,41,44-48, and 53 depend on claim 31 and hence are also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 recites limitations to gas formation by gas from within bubbles merging with gas positioned within features, however the claim limitations do not further limit structural elements of the system of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31,32,33,41,47,48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Russian reference(SU727680A).
	Russian reference teaches in figures 1-3 a system for the reduction or prevention of foam formation comprising a liquid(gas/liquid mixture within microorganisms culture unit of figure 1), a source of bubbles(abstract and clam 7) within and/or in fluidic communication with the liquid, and a surface(underside of defoaming disk 1) including a plurality of features(posts 3 in figures 2 and 3) at least partially submerged within the liquid, and wherein the surface is non-wetting with respect to the liquid.  Examiner notes the amended limitations from lines 8-11 are functional limitations for purpose of analysis of prior art, wherein the amended limitations from lines 8-11 define a continuous gaseous fluidic pathway but the limitations do not define structural elements of the claimed system that provide for patentable differences over the cited prior art.  Noting MPEP 2114 Apparatus and Article Claims- Functional Language.   Examiner notes the posts(3) in figures 2 and 3 are radially spaced from a center of the disk to a perimeter of the disk, and the posts are circumferentially spaced, wherein gas formation between each feature of the surface is clearly possible, and the sharp edges of the posts provide for piercing of the bubbles with the gas able to combine with gas between the features. 
	Russian reference further teaches wherein the liquid is located within a container(figure 1).   Russian reference further teaches wherein the liquid is located within a reactor(gas/liquid mixture within microorganisms culture unit).  Russian reference further teaches wherein the liquid comprises an aqueous solution.  Russian reference further teaches wherein the features comprise ridges, pores, spikes and/or posts. 
	Claims 31,32,33,41 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rodicio et al(5612219).
	Rodicio et al teaches a system for the reduction or prevention of foam formation comprising a liquid(liquid medium 3),a source of bubbles within and/or in fluidic communication with the liquid, and a surface(perforated plate 8) at least partially submerged within the liquid, wherein the surface is not wetting(hydrophobic plate) with respect to the liquid.  Examiner notes the amended limitations from lines 8-11 are functional limitations for purpose of analysis of prior art, wherein the amended limitations from lines 8-11 define a continuous gaseous fluidic pathway but the limitations do not define structural elements of the claimed system that provide for patentable differences over the cited prior art.  Noting MPEP 2114 Apparatus and Article Claims- Functional Language.   
	Rodicio further teaches wherein the liquid is located within a container(figure 1).   Rodicio further teaches wherein the liquid is located within a reactor(gas/liquid mixture within microorganisms culture unit).  Rodicio further teaches wherein the liquid comprises an aqueous solution.  

Allowable Subject Matter
Claims 44-46 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 recites “wherein the features include milliscale features, microscale features, and/or nanoscale features”.  Russian reference (SU727680A) teaches a surface comprising a plurality of features, however Russian references does not teach or suggest wherein the features include milliscale features, microscale features, and/or nanoscale features.  Claims 45 and 46 depend on claim 44 and hence would also be allowable upon incorporation of claim 44 into claim 31.  
Claim 53 recites wherein the surface is configured such that the surface and liquid satisfy the claimed formula in claim 53, including a cooperative functional relationship between a solid fraction of the surface, a roughness of the surface, and a contact angle that would be made between a hypothetical surface without the features and a droplet of the liquid.  Russian reference (SU727680A) teaches a surface comprising a plurality of features, however Russian references does not teach or suggest a cooperative functional relationship between a solid fraction of the surface, a roughness of the surface, and a contact angle that would be made between a hypothetical surface without the features and a droplet of the liquid described by the formula of claim 53.  

Claims 1,12,16,82,102-109 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “a method for reducing or preventing foam formation , comprising: at least partially submerging a surface comprising a plurality of features into a bubble-containing liquid, the surface being non-wetting with respect to the liquid of the bubble-containing liquid , such that: gas is positioned between the features of the surface to form a continuous gaseous fluidic pathway between the features, the continuous gaseous fluidic pathway being adjacent to the surface and extending from a submerged portion of the surface to a non-submerged portion of the surface, bubbles within the bubble-containing liquid are transported to the continuous gaseous fluidic pathway, and gas from within the bubbles merges with the gas positioned between the features and is transported along the surface until the merged gas enters a gaseous environment separate from the liquid such that accumulation of the bubbles into a foam layer is reduced or prevented”.  Russian reference(SU727680A) teaches preventing foam formation including partially submerging a surface comprising a plurality of features into a bubble containing liquid with the surface being non-wetting with respect to the liquid of the bubble containing liquid.  However the disk formation of Russian reference provides for a closed structure wherein the merged gas formed during the defoaming process does not enter a gaseous environment separate from the liquid.  Claims 12 ,16 and 107-109 depend on claim 1 and hence are also allowed.  
Claim 82 recites “a method for reducing a volume of foam , comprising: at least partially submerging a surface comprising a plurality of features into the foam comprising bubble defined by liquid layers, the surface being non-wetting with respect to the liquid of the bubble-containing liquid , such that: gas is positioned between the features of the surface to form a continuous gaseous fluidic pathway between the features, the continuous gaseous fluidic pathway being adjacent to the surface and extending from a submerged portion of the surface to a non-submerged portion of the surface, gas from within the bubbles is transported to the continuous gaseous fluidic pathway, and gas from within the bubbles merges with the gas positioned between the features and is transported along the surface until the merged gas enters a gaseous environment separate from the foam such that the volume of foam is reduced”.  Russian reference(SU727680A) teaches preventing foam formation including partially submerging a surface comprising a plurality of features into a bubble containing liquid with the surface being non-wetting with respect to the liquid of the bubble containing liquid.  However the disk formation of Russian reference provides for a closed structure wherein the merged gas formed during the defoaming process does not enter a gaseous environment separate from the foam.  Claims 102-107 depend on claim 82 and hence are also allowed.

Response to Arguments
Applicant's arguments filed 4-7-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 31 Rodicio does not disclose any arrangements of surfaces or features thereon that would lead to gas being positioned between the features such that a continuous gaseous fluidic pathway is located between the features adjacent to the surface, and extending from a submerged portion of the surface to a non-submerged portion of the surface, as now recited in claim 31.  
Examiner notes the analysis of amended claim 31 in the current office action , wherein the amended limitations from lines 8-11 are functional limitations for purpose of analysis of prior art, wherein the amended limitations from lines 8-11 define a continuous gaseous fluidic pathway but the limitations do not define structural elements of the claimed system that provide for patentable differences over the cited prior art.  Noting MPEP 2114 Apparatus and Article Claims- Functional Language.   Examiner respectfully submits Rodicio clearly teaches all of the claimed structural elements of claim 31, with the structure of Rodicio clearly providing for prevention of foam formation.  
	Applicant argues with respect to claim 31 Vandewinckel not disclose any arrangements of surfaces or features thereon that would lead to gas being positioned between the features such that a continuous gaseous fluidic pathway is located between the features adjacent to the surface, and extending from a submerged portion of the surface to a non-submerged portion of the surface, as now recited in claim 31. Applicant argues the stabilizer disks 10 sit on top of the liquid and are not submerged into it.  Applicant also provides a declaration under 37 C.F. R 1.132 wherein a system was constructed that mimicked the system described in Vandewinckel.  
	After further consideration of Applicant’s arguments and the declaration with respect to claim 31 ,and with respect to Vanderwinckel,   Examiner has retracted the 102(a)(1) rejection of claim 31 with respect to Vanderwinckel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 21, 2022